This case was affirmed at a former day of this term and now comes before us on motion for rehearing. Appellant urgently insists that the court was in error in holding that he failed to state the purpose he had in view in showing the friendly relations existing between George Reed (deceased) and appellant's children; and further, that the court was mistaken in holding that it was not controverted matter about Reed sending notes by the children of appellant. A more critical examination of this bill suggests that appellant does state that his purpose in introducing this testimony was to show that deceased would likely procure appellant's children in carrying notes between himself and appellant's wife. True, the court states in qualification to said bill that the evidence does not show that at the time this conversation occurred between Upton and Reed, that Reed had ever sent a note by the children. On reflection it does not occur to us that this explanation disposes of appellant's bill of exceptions in this particular. In our view it would not matter whether appellant knew at that time anything in regard to the notes, or that deceased was sending notes by his children to his wife. Now, if as stated in the original opinion, there was no controversy in regard to deceased sending the notes by appellant's children to his (appellant's) wife, then the refusal of the court to permit the testimony, perhaps would not be injurious to appellant. However, we do find in the testimony that the genuineness of these notes was contested by the State. It was proven by the mother of deceased that the note produced in evidence did not have the genuine signature of her son, George Reed. So that in a sense there was a controversy as to the genuineness of these notes, which evidently embraced the fact as to whether or not they were sent by deceased to appellant's wife. Taking this view of the question, we were evidently in error in holding that the court was correct in excluding the testimony as is shown by the bill. We also believe that we were mistaken in holding that appellant's bill number 5 failed to show error. If the delivery of the note from deceased to appellant's wife by appellant's little child was admissible in evidence, and unquestionably it was, what occurred at that time, as stated in the original *Page 295 
opinion, was a part of the res gestæ of that act, and was admissible as a part of the act; and although the object and purpose is not further stated than that it was res gestæ, we believe that was a sufficient statement to render it admissible, in connection with the delivery of the note. If that was a material circumstance, it was obviously material to show what was said by the messenger at that time as to who sent it.
The motion for rehearing is accordingly granted, and the judgment is reversed and the cause remanded.
Reversed and remanded.